Citation Nr: 9930504	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from October 1947 to April 
1956.  Service personnel records show that he was awarded the 
Purple Heart.  During the veteran's lifetime, service 
connection was in effect for residuals of a gunshot wound to 
the right shoulder, Muscle Group III, which was assigned a 30 
percent evaluation; residuals of an injury to the left talus, 
which was assigned a 10 percent evaluation; and residuals of 
a gunshot wound to the right forearm, Muscle Group VII, which 
was assigned a noncompensable evaluation.  The appellant is 
the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Seattle, Washington, Regional Office (RO).  This matter was 
remanded to the RO in March 1997 for additional development.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on April 1, 
1994, was cardio-respiratory arrest due to advanced 
adenocarcinoma of the lung.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the right 
shoulder, Muscle Group III, which was assigned a 30 percent 
evaluation, residuals of an injury to the left talus which 
was assigned a 10 percent evaluation, and residuals of a 
gunshot wound to the right forearm, Muscle Group VII, which 
was assigned a noncompensable evaluation.  

3.  Competent evidence tending to link the veteran's cause of 
death to service or tending to show that the veteran's 
service-connected disabilities caused or contributed to the 
veteran's cause of death has not been presented.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if a 
malignant tumor became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the appellant further in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Analysis

The appellant asserts that the veteran's death is related to 
his period of service.  She asserts that the veteran had a 
heart condition while he was in service.  The appellant also 
contends that the veteran's cause of death was due to or was 
caused by the service-connected residuals of the gunshot 
wounds to the right shoulder and right forearm.  

A copy of the veteran's death certificate indicates that he 
died on April 1, 1994.  The immediate cause of death was 
listed as cardio-respiratory arrest due to advanced 
adenocarcinoma of the lung.  An autopsy was not performed.  
At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound to the right 
shoulder, Muscle Group III, which was assigned a 30 percent 
evaluation, residuals of an injury to the left talus which 
was assigned a 10 percent evaluation, and residuals of a 
gunshot wound to the right forearm, Muscle Group VII, which 
was assigned a noncompensable evaluation at that time.    

The appellant has not submitted competent medical evidence 
which establishes that the advanced adenocarcinoma of the 
lung, the underlying cause of the veteran's death, was 
incurred in service.  Service medical records do not reflect 
a diagnosis of adenocarcinoma of the lung.  Service medical 
records do not reflect complaints, treatment, or diagnosis of 
a cardiovascular disease or a lung disorder, and it is not 
shown that a cardiovascular disease played a role in his 
demise.  Review of the service medical records reveal that in 
March 1954, a chest X-ray examination was normal.  In 
February 1956, a chest X-ray examination indicated that the 
veteran's heart and lungs were normal.  An April 1956 
separation examination report reveals that examination of the 
veteran's heart, lungs, and chest were normal.  

There is no competent medical evidence of record which 
establishes that a malignant tumor was diagnosed within one 
year of the veteran's separation from service in April 1956.  
Thus, the provisions of 38 C.F.R. §§  3.307 and 3.309 are not 
for application.  

There is no competent medical evidence of record which 
establishes that the cause of the veteran's death, advanced 
adenocarcinoma of the lung, is medically related to the 
veteran's period of service.  The private medical records and 
VA treatment and hospitalization records, dated from 1971 to 
1994, do not establish a medical relationship between the 
advanced adenocarcinoma of the lung and the veteran's period 
of service.  

The Board points out that the competent medical evidence of 
record establishes that the adenocarcinoma of the lung was 
first diagnosed in January 1994, which was approximately 
thirty-eight years after the veteran's service separation.  A 
VA hospitalization death summary, dated in April 1994, 
indicates that the veteran's cause of death was malignant 
pleural effusion with probable metastatic adenocarcinoma of 
the lung.  It was noted that adenocarcinoma of the lung was 
first diagnosed in January 1994.  VA hospitalization records, 
dated in January 1994, indicate that the veteran was referred 
to the VA hospital after having left pleural effusion.  The 
veteran reported that he began having left scapular pain two 
months prior.  A computed tomography (CT) scan revealed 
mediastinal and hilar adenopathy, left pleural effusion, a 
left lower lobe mass with pleural metastases, and bilateral 
mediastinal lymphadenopathy.  

The appellant has not submitted competent evidence that 
medically relates the veteran's cause of death to the 
veteran's service-connected disabilities.  The VA treatment 
and hospitalization records and the private medical records, 
dated from 1971 to 1994, do not provide a medical nexus 
between the veteran's cause of death and the service-
connected disabilities.  

The appellant asserts that the veteran's service-connected 
gunshot wounds to the right shoulder and forearm caused an 
impairment, and this ultimately caused his death.  Although 
the appellant is competent to provide an account of the 
veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant 
herself does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether the veteran's service-connected 
disabilities caused the adenocarcinoma of the lungs and the 
veteran's death.  See Espiritu, supra.  The appellant has not 
submitted any other competent medical evidence to support her 
allegations.  The Board points out that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  

The Board notes that this matter was remanded in March 1997 
in order to comply with the provisions of 38 U.S.C.A. § 5103 
(West 1991).  The Board finds that the RO complied with the 
directives of the remand and made a diligent attempt to 
obtain all pertinent treatment records.  The additional 
evidence that was obtained is not sufficient to render the 
claim well-grounded, for the reasons discussed above.  The 
Board also notes that in an August 1998 statement, the 
appellant asserted that the veteran's service medical records 
were lost or destroyed.  The Board notes that the veteran's 
service medical records are associated with the claims folder 
and such records were reviewed and considered by the Board 
prior to a determination of this appeal.      
 
Accordingly, as there is no competent evidence establishing 
medical causation between the veteran's cause of death and 
his period of service or his service-connected disabilities, 
the appellant's claim is implausible and not well-grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

